DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence Between Specification and Claims
The specification includes references to the claims.  Reference to claims, see the first paragraph of the specification, in the specification creates circular dependencies raising questions as to meaning.  In the instant application the specification refers to claims 1 and 8 which have been canceled.  These references provide for uncertainty in the examination and interpretation of the application and should be removed.
“The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.”   MPEP 2173.03.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107697533 A Wang et al.
With respect to claims 9 and 16, Wang discloses a method for loading a driverless transport vehicle (see numeral 2 in Fig. 2)  with a cargo item (see numeral 3 in Fig. 2) in a transfer point, the method comprising:
moving the transport vehicle (2) in a direction of transport at a speed of travel (V2);
moving the cargo item in a delivery system (1) at a delivery speed to approach the direction of transport of the transport vehicle (2) at a predefined acute angle (see A in Fig. 2 and page 5, third paragraph);

ii) transferring the cargo item in the transfer point from the delivery system to
the transport vehicle (see page 7, first full paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as set out above in view of WO01/60674 A to Van Damme.
With respect to claim 10, Wang discloses all the claimed language but does not disclose the use of a tilt tray.
Van Damme teaches use of a tilt tray (see numeral 1 in Fig. 5).  It would have been obvious to one having ordinary skill in the art to combine the teachings of Van Damme with the disclosure of Wang to provide a simple, efficient transition for the product.
With respect to claim 11, Wang discloses all the claimed language but not yet discussed is stopping the cargo item from sliding out by inclining the tilt tray.  
Van Damme teaches inclining the tray (see Fig. 5).  It would have been obvious to one having ordinary skill in the art to combine the teachings of Van Damme with the disclosure of Wang because it is a matter of applying a known technique to a known device.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as set out above in view of U.S. Pat. No. 9452893 to Fujihara et al., hereinafter referred to as “Fujihara”.
With respect to claim 12, Wang discloses all the claimed language but does not disclose travel over a curve immediately after execution.
Fujihara teaches travel over a curve immediately after execution (see Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Fujihara with the disclosure of Wang reduce the space needed in to effectuate the conveyance of goods.

With respect to claim 14, Wang discloses all the claimed language but does not disclose providing the driverless transport vehicle with a cross-belt conveyor having a direction of conveyance orthogonal to the direction of transport of the transport vehicle, and transferring the cargo item onto the cross-belt conveyor.
Fujihara teaches providing the driverless transport vehicle with a cross-belt conveyor having a direction of conveyance orthogonal to the direction of transport of the transport vehicle, and transferring the cargo item onto the cross-belt conveyor (see column 10, line 55 – column 11, line 2).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Fujihara with the disclosure of Wang because it is the use of a known technique to improve similar devices in the same way.

With respect to claim 15, Wang discloses all the claimed language but does not disclose setting the delivery speed of the cargo item and the speed of travel of the transport vehicle before the cargo item is transferred to the transport vehicle, and setting a delivery speed component of the cargo item in a direction of the cross-belt 
Fujihara teaches setting the delivery speed of the cargo item and the speed of travel of the transport vehicle before the cargo item is transferred to the transport vehicle, and setting a delivery speed component of the cargo item in a direction of the cross-belt conveyor in the region of the transfer point to be equal to the speed of the cross-belt conveyor (see column 10, line 55 – column 11, line 2).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Fujihara with the disclosure of Wang to enable the efficient transfer of cargo.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or disclose setting the delivery speed of an item and the speed of an AGV and setting a delivery speed component of the cargo item in a direction of the cross-belt conveyor to be equal in speed at a transfer point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651

/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651